

115 HRES 503 IH: Recognizing the importance of cancer program accreditation in ensuring comprehensive, high-quality, patient-centered cancer care.
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 503IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Ms. Jenkins of Kansas (for herself and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the importance of cancer program accreditation in ensuring comprehensive, high-quality,
			 patient-centered cancer care.
	
 Whereas accreditation from the American College of Surgeons is a voluntary commitment by a cancer program that ensures patients will have access to the full scope of services required to diagnose, treat, rehabilitate, and support patients with cancer and their families;
 Whereas the Commission on Cancer, established in 1922, is a consortium of professional organizations dedicated to improving survival and quality of life for cancer patients and their families;
 Whereas the National Accreditation Program for Breast Centers represents a consortium of national, professional organizations dedicated to the improvement of the quality of care and monitoring of outcomes of patients with diseases of the breast;
 Whereas the American College of Surgeons accredited cancer programs are expanding into programs in rectal cancer, vascular medicine, complex gastrointestinal problems, and other areas to further the value proposition of common oncologic conditions;
 Whereas accreditation allows cancer programs to continually evaluate performance and take proactive, corrective actions when necessary;
 Whereas continuous evaluation reaffirms the commitment of the cancer program to provide high-quality, patient-centered cancer care;
 Whereas accreditation is regarded as important in improving oncologic outcomes through compliance with standards that include continuous quality improvement;
 Whereas quality standards required for accreditation assure that patients receive comprehensive care with a multidisciplinary team approach to coordinate the best available treatment options;
 Whereas patients treated by accredited cancer programs receive information about ongoing cancer clinical trials and new treatment options, and access to a cancer database that offers lifelong patient followup;
 Whereas accreditation promotes access to prevention and early detection programs, cancer education, and support services;
 Whereas patients treated in accredited cancer programs have access to the full continuum of patient-centered care including distress screening, patient navigation, and delivery of survivorship care plans that detail treatments received and provide detailed information on future care needs;
 Whereas accreditation requires evaluation of the entire scope, organization, and activity of a cancer program by external peer review from specially trained surveyors who evaluate compliance with stringent standards designed to promote high-quality care;
 Whereas the quality reporting tools from the over 30,000,000 cases reported to the Commission on Cancer’s National Cancer Database provide feedback needed to initiate quality improvement studies which ultimately lead to implementation of quality improvements in accredited cancer programs;
 Whereas the cancer accreditation programs of the American College of Surgeons use data submitted to such Database to verify and improve quality of care in cancer programs and to further scientific research; and
 Whereas the American College of Surgeons accredited cancer programs in the United States and Puerto Rico care for approximately 70 percent of newly diagnosed cancer patients in the United States: Now, therefore, be it
	
 That the House of Representatives recognizes the importance of accreditation of cancer programs by the American College of Surgeons for the purpose of assuring patient access to high-quality, comprehensive cancer care.
		